FILED
                             NOT FOR PUBLICATION                             AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHAO YUNG ZHOU,                                  No. 10-71288

               Petitioner,                       Agency No. A072-094-149

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Chao Yung Zhou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen exclusion proceedings held in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, He v. Gonzales, 501 F.3d 1128, 1130-

31 (9th Cir. 2007), and we deny the petition for review.

      The agency did not abuse its discretion in denying Zhou’s motion to reopen

exclusion proceedings held in absentia where Zhou failed to show reasonable cause

for his failure to appear. See 8 C.F.R. § 1003.23(b)(4)(iii)(B).

      The agency did not abuse its discretion in denying Zhou’s motion to reopen

to apply for asylum as untimely because he filed it more than fifteen years after the

entry of his final exclusion order, see 8 C.F.R. § 1003.23(b)(1), and he failed to

demonstrate changed country conditions to qualify for the regulatory exception to

the time limit for filing motions to reopen, see 8 C.F.R. § 1003.23(b)(4)(i); He, 501

F.3d at 1132-33 (change in personal circumstances alone is “not sufficient to

establish changed circumstances in the country of origin within the regulatory

exception”).

      Zhou’s remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     10-71288